Citation Nr: 1612955	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1978 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was most recently before the Board in July 2015 when it was remanded for additional development.  It has returned for adjudication.

The issue of entitlement to service connection for back disability was granted by the RO in a rating decision dated in September 2015.  Accordingly, that issue is no longer before the Board.  


FINDING OF FACT

Hypertension did not originate in service or until years after service, is not otherwise etiologically related to service, and was not caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  A November 2006 letter provided all required notice elements, including what evidence VA would seek to obtain, what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding effective dates and disability ratings.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

VA also has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, VA sought an opinion regarding the etiology of the Veteran's hypertension in December 2012, October 2014, and August 2015.  Read in their totality, the opinions are found adequate to decide the Veteran's claim.  The examiners reviewed the claims file, considered the Veteran's lay statements/history, and offered conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As noted, this case was remanded by the Board in July 2015 for additional development.  The RO was directed to request an opinion regarding secondary service connection from a VA examiner.  An additional opinion was obtained in August 2015, as discussed above.  Accordingly, the Board is satisfied there has been substantial compliance with the July 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as hypertension, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As hypertension is one of the listed chronic diseases, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Service connection may additionally be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

III. Analysis

The Veteran's medical treatment records document treatment for hypertension as recently as April 2015.  Accordingly, the requirements for Shedden and Wallin element (1) have been met.  

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

With this in mind, the Veteran's service treatment records from his entrance examination in December 1977 show that his blood pressure was 130/78 and he had normal examinations of his heart and cardiovascular system.  He indicated he did not know if he had high blood pressure.  Likewise, at his separation examination in October 1980, his blood pressure was 116/72 and he had normal examinations of his heart and cardiovascular system.  He denied having high blood pressure.  There is no evidence of a diagnosis of hypertension in his service treatment records.  Accordingly, the requirements of Shedden element (2) have not been met.  

There are also no medical records immediately subsequent to his service that contain a diagnosis of hypertension.  In fact, the record contains no evidence regarding hypertension until January 2001, over 20 years after service discharge.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is likewise no medical evidence linking the Veteran's hypertension to his active service, and he has not submitted any medical opinion that relates his hypertension to service.  See Shedden, supra.  The Veteran does not contend the contrary.  During a September 2008 RO hearing, the Veteran indicated that his blood pressure was "fine" during the military and stated that he instead links his hypertension to his depression.  He stated that he was diagnosed with high blood pressure in 1984 or 1985.  

The Veteran is currently service connected for posttraumatic stress disorder (PTSD), effective December 2010.  Accordingly, the requirements for Wallin element (2) have been met. 

Notwithstanding the above, the Board finds that the Veteran's claim for entitlement to service connection for hypertension must be denied. 

In December 2012, the Veteran's claims file was submitted to a VA physician for the specific purpose of obtaining an opinion as to whether or not his hypertension was proximately due to or the result of his PTSD.  After a review of the claims file, the VA physician found that it was less likely as not that the Veteran's high blood pressure is caused or aggravated by any diagnosed acquired psychiatric disorder based on "medical knowledge."  The examiner explained that while some psychiatric conditions may raise the blood pressure temporarily or acutely for a short period of time, they do not cause hypertension or permanent or continuous elevation in blood pressure.    

In October 2014, a VA psychiatrist opined that the Veteran's hypertension was less likely than not incurred in or caused by his service-connected psychiatric disorder.  The rationale is that while there is some clinical research showing interactive brain and adrenal functioning, there is no commonly accepted association between PTSD, depressive disorders, or other psychiatric disorder and hypertension.  Rather, hypertension is more commonly considered related to lifestyle, personality, and other factors.  

In August 2015, the Veteran's claims file was submitted to an additional VA examiner for an opinion regarding the etiology of the Veteran's hypertension.  After a review of the Veteran's medical records and lay reports, the examiner found it less likely than not that the Veteran's hypertension was caused by or aggravated by his service-connected psychiatric disability.  The rationale was that "there is neither evidence in medical literature, consensus in the medical community, or evidence in this specific case that supports a causal/aggravation relationship between these conditions." 

Based on the above, the Board finds that service connection for hypertension is not warranted.  After reviewing the claims file and considering the lay testimony of the Veteran, the August 2015 examiner provided a negative nexus opinion.  When read in conjunction with the previous examinations, it is clear that the medical literature and evidence in this specific case is against a finding of service connection.  The examiners explained that medical literature is against a nexus between PTSD and an ongoing, chronic blood pressure condition. 

The Veteran has not submitted any medical evidence supporting his contention that his hypertension is proximately due to or the result of his service connected PTSD.    Consideration has been given to the Veteran's personal assertion that his hypertension is either due to his active service or is proximately due to his service connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that multiple blood pressure readings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorder such as hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


